MEMORANDUM **
Florencia S. Tica, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) exclusion order. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand.
Tica contends that the IJ violated due process by failing to inform her of the availability of relief and by refusing to grant a continuance or administrative closure. Although Tica raised these claims before the BIA, the BIA failed to address them. We therefore remand for further proceedings. See Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165 (9th Cir.2007) (“When a petitioner raises a claim based on a purported procedural defect of the proceedings before the IJ, the only administrative entity capable of independently addressing that claim is the BIA.”); see also INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.